DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 08/03/2020 was entered.
New claims 52-70 are pending in the present application, and they are subjected to the following election/restriction.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 52-68, drawn to a polynucleotide comprising an open reading frame encoding a glutamine synthetase enzyme fused to a heterologous C-terminal extension that reduces the activity of the glutamine synthetase.
Group II, claim 69, drawn to a method for expressing the polynucleotide of the present invention in a mammalian cell.
Group III, claim 70, drawn to a mammalian cell comprising the polynucleotide of the prevent invention.                                                                                                                                       
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
37 CFR 1.475(b) states:
“An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)  	A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically adapted for the manufacture of the said product; or
(5)	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.”

	
Furthermore, according to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions.  The “Instructions Concerning Unity of Inventions” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b) state, “The expression “special technical features“ is defined in Rule 13.2 was meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art”.  Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art.
In the instant case, a shared technical feature in Groups I-III is a polynucleotide comprising an open reading frame encoding a glutamine synthetase enzyme fused to a heterologous C-terminal extension that reduces the activity of the glutamine synthetase (Group I); a method for expressing the same polynucleotide in a mammalian cell (Group II); and a mammalian cell comprising the same polynucleotide (Group III).  As discussed above, under the rules for unity of invention Applicant may be entitled to examination of an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for a use of the said product together in a single application.  However, regarding unity of invention among distinct categories of invention MPEP 1850 III.A. states, “A single general inventive concept must link the claims in the various categories….”.  In the instant case, the shared technical feature common to the identified Groups I-III is not a contribution over the art (i.e., not a general inventive concept).  For example, before the effective filing date of the application 12/20/2017 (none of the provisional applications with the Serial No. 62/540,315 filed on 08/02/2017 and the Serial No. 62/571,050 filed on 10/11/2017 discloses or suggests a polynucleotide comprising an open reading frame encoding a glutamine synthetase enzyme fused to a heterologous C-terminal extension that reduces the activity of the glutamine synthetase), at least Lin et al (US 2019/0352631) already disclosed an expression vector comprising a polynucleotide encoding for a glutamine synthetase with reduced activity compared to a wild type glutamine synthetase (Abstract and Summary of the Invention).  Lin et al taught specifically a glutamine synthetase with reduced activity comprises one or more mutations in the glutamine binding region, the ATP binding region and/or the ammonia binding region.  However, Lin et al did not teach a polynucleotide encoding a glutamine synthetase fused to a heterologous C-terminal extension that reduces the activity of glutamine synthetase.  Before the effective filing date of the present application (12/20/2017), Wandless et al (US 9,487,787) already taught at least C-terminal destabilizing domains that are fused to the C-terminus of any protein of interest, with the absence of Shield-1 ligand resulting in the degradation in a Shield-1 dependent manner (Abstract; particularly FKBP variants in Table 2; and Examples 10 and 12).  It would have been obvious for an ordinary skill in the art to modify the teachings of Lin et al by also preparing an expression vector comprising a polynucleotide encoding for a glutamine synthetase with reduced activity compared to a wild type glutamine synthetase, wherein the glutamine synthetase with reduced activity is a wild type glutamine synthetase fused to a C-terminal destabilizing domain of a FKBP variant (a heterologous C-terminal extension) in the absence of Shield-1 ligand (less stable glutamine synthetase with a fused C-terminal destabilizing domain/extension means less/reduced glutamine synthetase activity), with a reasonable expectation of success in light of the teachings of Wandless et al as presented above.  An ordinary skilled artisan would have been motivated to carry out the modification because the glutamine synthetase activity can be reduced or regulated in cells using the synthetic small molecule Shield-1 in a rapid and reversible manner.  The modified expression vector resulting from the combined teachings of Lin et al and Wandless et al is indistinguishable and encompassed by the polynucleotide of the present application as claimed broadly in claim 52.  Therefore, there is no unifying special technical feature. 
Therefore, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  Therefore, restriction under 35 U.S.C. 121 and 372 is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction was not required because one or more of the following reasons apply:
(a)	the inventions have acquired a separate status in the art in view of their different classification;
(b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)	the prior art applicable to one invention would not likely be applicable to another invention;
(e)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01. 
Applicant is advised that the response to this requirement to be complete must include: (i) an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (h).
Species restriction:
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
 A.	(i) SEQ ID NO: 513, (ii) SEQ ID NO: 514; (iii) SEQ ID NO: 515; (iv) SEQ ID NO: 516; (v) SEQ ID NO: 517; and (vi) SEQ ID NO: 518. 
B. 	(i) SEQ ID NO: 509; (ii) SEQ ID NO: 510; (iii) SEQ ID NO: 511; and (iv) SEQ ID NO: 512.  The elected species must be consistent with the species elected in A.
C.	(i) SEQ ID NO: 83; (ii) SEQ ID NO: 84; (iii) SEQ ID NO: 85; (iv) SEQ ID NO: 86; (v) SEQ ID NO: 87; (vi) SEQ ID NO: 88; (vii) SEQ ID NO: 89; and (viii) SEQ ID NO: 90.
D.	(i) further comprising an intron; (ii) further comprising a 5’UTR; (iii) further comprising a pair of transposon ITRs; (iv) further comprising a promoter operably linked to a second open reading frame heterologous to the promoter; (v) further comprising an enhancer sequence; (vi) further comprising a polyadenylation sequence; (vii) further comprising a sequence; and (viii) further comprising a PRE element. 
(a)	Should Applicant species D(i) above please elect one of the following species:  one of SEQ ID Nos. 91-141.
(b)	Should Applicant species D(ii) above please elect one of the following species:  one of SEQ ID Nos. 500-501.
(c)	Should Applicant species D(iv) above please elect one of the following species:  one of SEQ ID Nos. 29-82.
(d)	Should Applicant species D(v) above please elect one of the following species:  one of SEQ ID Nos. 11-28.
(e)	Should Applicant species D(vi) above please elect one of the following species:  one of SEQ ID Nos. 192-227.
(f)	Should Applicant species D(vii) above please elect one of the following species:  one of SEQ ID Nos. 142-191 and 323-365.
(g)	Should Applicant species D(iii) above please elect one of the following species:  one of SEQ ID Nos. 242-316.

E.	A single specific SEQ ID NO recited in claim 61 (one of SEQ ID Nos. 543-556).  The elected species must be consistent with all of the species elected in A-D (otherwise it is a non-compliance).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, the following claims are generic: at least claims 52 and 69-70 are generic. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
	Each of the recited species is different one from the others because each is structurally and functionally different one from the others as well as having different properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633